Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 29 July 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


          
            Dear Sr.
            Charleston July 29th. 1799—
          
          I have received a Letter from Governor Davis mentioning that the recruiting money had been received for the 6th. Regiment, but they could not proceed to recruit for want of cloaths. I am just informed that some cloathing for the 5th. Regiment has arrived here, but I have not yet heard that any recruiting money for that Regiment has been remitted. I wrote to you on the 12th. instant relative to Brigadier General Washington’s Brigade Major & Inspector, & mentioned that our Artillery Corps here was very thin, and requested you to give directions to have them recruited—Captn. Kalteisen who is at Fort Johnson is this harbour has   scarcely more than thirty privates; Captn. Nicholls who  is at Fort Pickering in St. Mary’s River has but Eight. There are two Companies in Major Freeman’s Battalion. The Major is stationed at present in this Harbour. Captn.  Fry’s Company also belongs to the same Battalion & I have stationed it at Fort Moultrie on Sullivan’s Island. Fort Pinckney in this Harbour, and Fort Greene at Cockspur in Savannah River  are garrisoned by Captn. Hager’s Company, who are under your orders to proceed to the Northward as soon as a Vessel arrives to carry them. I should therefore be obliged to you to send before or by that period Captn. McClellans Company to me, which likewise is one of the Companies in Major Freeman’s Battalion. Lieutt. Rowan who is an officer  in that Company is at present  at Fayetteville in North Carolina, & if funds & cloathing were sent out   to Major Freeman, he might employ Lieutt. Rowan in  recruiting advantageously there for the Battalion—In Captn. Fry’s Company which you have lately sent me, the Captain has not yet come on, and his   second Lieutenant has not yet joined—I wish the Lieutenant to join his Corps immediately  or to resign, and the Captn. to join it as soon as the proceedings of the Court Martial will permitt him. Major Freeman informs me that Lieutt. Dayton the only officer present with this Company talks of resigning,   as the mode of promotion in the Artillery is not agreeable to his ideas or wishes—If he offers his Commission I shall accept it, as I have seen ill effects arise from entreating officers to remain in the service  who are dissatisfied; but  this will shew the Necessity of having the other officers of the   Company sent on to me as soon as possible. I would write myself,   but I know not where to direct, and as these  Officers are in the territorial district under your command, & have not yet entered mine, I thought the orders might in this instance come with more propriety from you. This has prevented me from desiring Major Toussard (whose Battalion I find is attached to my   command in the field) to be with it at Harper’s Ferry on the Potowmac about October next, as I am in hopes the seventh & Eighth Regiments will then be sufficiently recruited to take post there. I am informed Coll. Parker has already recruited the half of his (the 8th. Regiment). If you think these orders should not come from you, but from me, pray inform me so, that I may give them. I wish the Exigency of the service would have admitted my having the whole of Major Ford’s Battalion; as it is arranged three Companies of it will be under my command, & one under yours, and I shall be much puzzled without it to garrison the Forts contemplated at port Royal & George Town S.C. As the Major has written to me to know where he shall take post I have desired him to proceed to Norfolk in Virginia; he will from that station be  able occasionally to visit the Men he has  at Baltimore & those he has in North  Carolina
          I remain with great esteem & regard Your most obedt. Servt
          
            Charles Cotesworth Pinckney
          
          Honble Major Genl. Hamilton.
        